DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claim 1 was canceled and new claims 2-21 were added by preliminary amendments on April 22, 2021. Thus, claims 2-21 remain pending in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16 line 2 recites multiple “a” (cause a a), it should be “cause a”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2-5, 7-12, 14-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over vonThenen et al. (US 10,445,186) and further in view of and Mu et al. (US 8,055,613) and Kottomtharayil et al. (US 2015/0212897).
As per claim 2, vonThenen teaches a system for performing a data storage operation on a virtual machine (vonThenen: fig. 2), the system comprising: 
one or more non-transitory, computer-readable mediums having computer- executable instructions stored thereon; and, one or more processors that, having executed the computer-executable instructions, configure the system to perform a plurality of operations (vonThenen: claim 9) comprising: 
automatically discovering a plurality of applications executable within a virtual machine (vonThenen: col. 10, lines 55-60: “virtual machine backup application 225 or backup agent 275 can automatically discover the applications that are on the guest operating system 240 within the virtual machine”); 
for each discovered application, injecting a data agent into the virtual machine that corresponds to the discovered application, wherein the injected data agent is configured to perform an application-specific backup job for the corresponding application; instructing each data agent injected into the virtual machine to perform an application-specific backup job (vonThenen: col. 6, lines 55-65: “Application-specific modules can be requested by, and downloaded to, a virtual machine…Backup application 310 can determine which application-specific components a virtual machine may need to perform a backup”; col. 2, lines 45-55: “The virtual machine can receive a 
vonThenen expressly fails to teach wherein the application-specific backup job comprises creating a snapshot copy of the corresponding application; and, creating a backup copy of the virtual machine by associating each snapshot copy of each discovered application with the backup copy of the virtual machine.
Mu teaches wherein the application-specific backup job comprises creating a snapshot copy of the corresponding application (Mu: fig. 1, items 28, 30, 32 and 34; col. 6, lines 34-57: “the snapshot manager 26 may communicate with one or more application plug-ins (e.g., application-specific snapshot logics 28 and 30), which are tightly integrated with the applications 32 and 34 that generate the data to be backed up in application-specific snapshots”). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to create application-specific snapshot as backup job as taught by Mu in the system of vonThenen to provide efficient mechanism for backup (Mu: col. 2, lines 59-60) also the snapshot can be created relatively quickly using minimum amount of file space and still can function as a conventional backup which is a benefit of creating backup using snapshots (Kottomtharayil: par. [0193]).
vonThenen and Mu expressly fail to teach creating a backup copy of the virtual machine by associating each snapshot copy of each discovered application with the backup copy of the virtual machine. Kottomtharayil teaches creating a backup copy of the virtual machine by associating each snapshot copy of each discovered application with the backup copy of the virtual machine. Kottomtharayil teaches that a system can A secondary copy 116 can comprise a separate stored copy of application data that is derived from one or more earlier-created, stored copies (e.g., derived from primary data 112 or another secondary copy 116). Secondary copies 116 can include point-in-time data, and may be intended for relatively long-term retention”; par. [0183]); by using full backup (par. [0184) and also using differential backup and/or incremental backups (pars. [0185], [0186]) using volume level backup or file-level backup (par. [0187]). The file-level (e.g., application specific) backup transmits far less data than volume level backup (par. [0188]). Kottomtharayil also teaches performing full volume level snapshot (par. [0108]: “secondary copies 116 of the entire virtual disk file itself”; par. [0390]: “receiving a request to take a snapshot of the LUN from one or more applications…a single snapshot may be taken at block 840 of the LUN”) and then associating the locations of the data stored in the snapshot with application using mapping information (par. [0391]). Here it is noted that vonThenen and Mu teach taking application-level snapshot to protect data related to particular application which is faster because less data is transferred (e.g., only data related to the application being backed up) and Kottomtharayil teaches backing up entire LUN/disk and mapping the applications to the snapshot location to create application-specific backup as taught above, where it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention use technique of creating application-specific backup when certain application related data needs to be backed up and also create a full backup of entire volume as secondary copy and map the application snapshot to full backup to create secondary application-specific backup as 
As per claim 3, vonThenen, Mu and Kottomtharayil teach wherein creating the backup copy of the virtual machine comprises performing a snapshot operation of the virtual machine to create a snapshot copy of the virtual machine, and wherein the snapshot copy of the virtual machine is a point-in-time copy that reflects locations of blocks of data stored in a data storage device (Kottomtharayil: par. [0108]: “The information management system 100 may create secondary copies 116 of the files or other data objects in a virtual disk file and/or secondary copies 116 of the entire virtual disk file itself (e.g., of an entire .vmdk file)”; par. [0193]: “a snapshot may generally capture the directory structure of an object in primary data 112 such as a file or volume or other data set at a particular moment in time”; par. [0196]: “Some types of snapshots do not actually create another physical copy of all the data as it existed at the particular point in time, but may simply create pointers that are able to map files and directories to specific memory locations (e.g., to specific disk blocks) where the data resides, as it existed at the particular point in time. For example, a snapshot copy may include a set of pointers derived from the file system or an application”).
As per claim 4, vonThenen, Mu and Kottomtharayil teach wherein creating the backup copy of the virtual machine comprises performing a streaming backup operation of the virtual machine to store a secondary copy of the virtual machine to magnetic tape storage media (Kottomtharayil: pars. [0105], [0301]).
As per claim 5, vonThenen, Mu and Kottomtharayil teach wherein the plurality of operations further comprises: generating an index that includes data imaged by the 
As per claim 7, vonThenen, Mu and Kottomtharayil teach wherein an injected data agent of a discovered application quiesces the discovered application into an application-consistent state prior to creating a snapshot copy of the discovered application (Kottomtharayil: par. [0007]: “The applications associated with the data stored on a particular volume can each be quiesced or placed in a consistent state”; par. [0333]).
As per claim 8, vonThenen, Mu and Kottomtharayil teach wherein automatically discovering the plurality of applications executable by the virtual machine include automatically discovering a SQL application, an Exchange application, an Oracle application, or a Sharepoint application (vonThenen: col. 10, lines 21-26 teaches SQL and exchange; Kottomtharayil: par. [0083]).
Claims 9-12, 14 and 15 and claims 16-19 and 21 are directed to a method and a non-transitory computer-readable medium and are similar in scope with claims 2-5, 7 and 8. vonThenen teaches a method (claim 1) and computer readable medium (claim .

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over vonThenen et al. (US 10,445,186), Mu et al. (US 8,055,613) and Kottomtharayil et al. (US 2015/0212897) as applied to claims 2, 9 and 16 above, and further in view of Jha (US 10,353,619).
As per claim 6, vonThenen teaches automatically discovers the applications running on the virtual machine (vonThenen: col. 10, lines 55-60: “virtual machine backup application 225 or backup agent 275 can automatically discover the applications that are on the guest operating system 240 within the virtual machine”), however vonThenen, Mu and Kottomtharayil expressly fail to teach automatically discovering the plurality of applications executable within the virtual machine comprises accessing a registry of the virtual machine to identify the plurality of applications. Jha teaches automatically discovering the plurality of applications executable within the virtual machine comprises accessing a registry of the virtual machine to identify the plurality of applications (Jha: col. 6, lines 31-53: “Classification module 106 may identify the application within the virtual machine in any of a variety of ways… In some examples, classification module 106 may identify the application by identifying a system configuration and/or registry indicating the presence of the application within the virtual machine”). As noted above, vonThenen teaches a method of automatically discovering the applications but does not teach how the applications are discovered. Jha teaches identifying/discovering applications within virtual machines using registry. Thus, it would 
Claims 13 and 20 are rejected under same rationales as applied to claim 6 above.

Double Patenting
Claims 2-21 of this application is patentably indistinct from claims 2-21 of Application No. 17/198,060. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-21 are directed to the same invention as that of claims 2-21 of commonly assigned App. No. 17/198,060. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
Claims 2-21 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2-21 of copending Application No. 17/198,060 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
App. No. 17/173,077
App. No. 17/198,060
2.  A system for performing a data storage operation on a virtual machine, the system comprising: 
one or more non-transitory, computer-readable mediums having computer- executable instructions stored thereon; 

3.  The system of claim 2, wherein creating the backup copy of the virtual machine comprises performing a snapshot operation of the virtual machine to create a snapshot copy of the virtual machine, and wherein the snapshot copy of the virtual machine is a point-in-time copy that reflects locations of blocks of data stored in a data storage device.

4.  The system of claim 2, wherein creating the backup copy of the virtual machine comprises performing a streaming backup operation of the virtual machine to store a secondary copy of the virtual machine to magnetic tape storage media.

5.  The system of claim 2, wherein the plurality of operations further comprises: generating an index that includes data imaged by the snapshot copies of the 

6.  The system of claim 2, automatically discovering the plurality of applications executable within the virtual machine comprises accessing a registry of the virtual machine to identify the plurality of applications.

7.  The system of claim 2, wherein an injected data agent of a discovered application quiesces the discovered application into an application-consistent state prior to creating a snapshot copy of the discovered application.

8.  The system of claim 2, wherein automatically discovering the plurality of applications executable by the virtual machine include automatically discovering a SQL application, an Exchange application, an Oracle application, or a Sharepoint application.

9.  A method for performing a data storage operation on a virtual machine, the method comprising: automatically discovering a plurality of applications executable within a virtual machine; for each discovered application, injecting a data agent into the virtual machine that corresponds to the discovered application, wherein the injected data agent is configured to perform an application-specific backup job for the corresponding application; instructing each data agent injected into the virtual machine to perform an application-specific backup job, wherein the application-specific backup job comprises creating a snapshot copy of the corresponding application; and, creating a backup copy of the virtual machine by associating each snapshot copy of each 

10.  The method of claim 9, wherein creating the backup copy of the virtual machine comprises performing a snapshot operation of the virtual machine to create a snapshot copy of the virtual machine, and wherein the snapshot copy of the virtual machine is a point-in-time copy that reflects locations of blocks of data stored in a data storage device.

11.  The method of claim 9, wherein creating the backup copy of the virtual machine comprises performing a streaming backup operation of the virtual machine to store a secondary copy of the virtual machine to magnetic tape storage media.

12  The method of claim 9, wherein the method further comprises: generating an index that includes data imaged by the snapshot copies of the discovered applications; and mapping the generated index to an index of the backup copy of the virtual machine.

13.  The method of claim 9, automatically discovering the plurality of applications executable within the virtual machine comprises accessing a registry of the virtual machine to identify the plurality of applications.

14.  The method of claim 9, wherein an injected data agent of a discovered application quiesces the discovered application into an application-consistent state prior to creating a snapshot copy of the discovered application.

15.  The method of claim 9, wherein automatically discovering the plurality of applications executable by the virtual 

16.  A non-transitory, computer-readable medium having computer-executable instructions stored thereon that, when executed by one or more processors, cause a system to perform a plurality of operations for performing a data storage operation on a virtual machine, the plurality of operations comprising: automatically discovering a plurality of applications executable within a virtual machine; for each discovered application, injecting a data agent into the virtual machine that corresponds to the discovered application, wherein the injected data agent is configured to perform an application-specific backup job for the corresponding application; instructing each data agent injected into the virtual machine to perform an application-specific backup job, wherein the application-specific backup job comprises creating a snapshot copy of the corresponding application; and, creating a backup copy of the virtual machine by associating each snapshot copy of each discovered application with the backup copy of the virtual machine.

17.  The non-transitory, computer-readable medium system of claim 16, wherein creating the backup copy of the virtual machine comprises performing a snapshot operation of the virtual machine to create a snapshot copy of the virtual machine, and wherein the snapshot copy of the virtual machine is a point-in-time copy that reflects locations of blocks of data stored in a data storage device.

18.  The non-transitory, computer-readable medium system of claim 16, 

19.  The non-transitory, computer-readable medium system of claim 16, wherein the plurality of operations further comprises: generating an index that includes data imaged by the snapshot copies of the discovered applications; and mapping the generated index to an index of the backup copy of the virtual machine.

20.  The non-transitory, computer-readable medium system of claim 16, automatically discovering the plurality of applications executable within the virtual machine comprises accessing a registry of the virtual machine to identify the plurality of applications.

21.  The non-transitory, computer-readable medium system of claim 16, wherein an injected data agent of a discovered application quiesces the discovered application into an application-consistent state prior to creating a snapshot copy of the discovered application.



one or more non-transitory, computer-readable media having computer- executable instructions stored thereon; 

3.  The system of claim 2, wherein creating the backup copy of the virtual machine comprises performing a snapshot operation of the virtual machine to create a snapshot copy of the virtual machine, and wherein the snapshot copy of the virtual machine is a point-in-time copy that reflects locations of blocks of data stored in a data storage device.

4.  The system of claim 2, wherein creating the backup copy of the virtual machine comprises performing a streaming backup operation of the virtual machine to store a secondary copy of the virtual machine to magnetic tape storage media.

5.  The system of claim 2, wherein the plurality of operations further comprises: generating an index that includes data imaged by the snapshot copies of the 

6.  The system of claim 2, automatically discovering the plurality of applications executable within the virtual machine comprises accessing a registry of the virtual machine to identify the plurality of applications.

7.  The system of claim 2, wherein an injected data agent of a discovered application quiesces the discovered application into an application-consistent state prior to creating a snapshot copy of the discovered application.

8.  The system of claim 2, wherein automatically discovering the plurality of applications executable by the virtual machine include automatically discovering a SQL application, an Exchange application, an Oracle application, or a Sharepoint application.

9.  A method for performing a data storage operation on a virtual machine, the method comprising: automatically discovering a plurality of applications executable within a virtual machine; for each discovered application, injecting a data agent into the virtual machine that corresponds to the discovered application, wherein the injected data agent is configured to perform an application-specific backup job for the corresponding application; instructing each data agent injected into the virtual machine to perform an application-specific backup job, wherein the application-specific backup job comprises creating a snapshot copy of the corresponding application; and, creating a backup copy of the virtual machine by associating each snapshot copy of each 

10.  The method of claim 9, wherein creating the backup copy of the virtual machine comprises performing a snapshot operation of the virtual machine to create a snapshot copy of the virtual machine, and wherein the snapshot copy of the virtual machine is a point-in-time copy that reflects locations of blocks of data stored in a data storage device.

11.  The method of claim 9, wherein creating the backup copy of the virtual machine comprises performing a streaming backup operation of the virtual machine to store a secondary copy of the virtual machine to magnetic tape storage media.

12  The method of claim 9, wherein the method further comprises: generating an index that includes data imaged by the snapshot copies of the discovered applications; and mapping the generated index to an index of the backup copy of the virtual machine.

13.  The method of claim 9, automatically discovering the plurality of applications executable within the virtual machine comprises accessing a registry of the virtual machine to identify the plurality of applications.

14.  The method of claim 9, wherein an injected data agent of a discovered application quiesces the discovered application into an application-consistent state prior to creating a snapshot copy of the discovered application.

15.  The method of claim 9, wherein automatically discovering the plurality of applications executable by the virtual 

16.  A non-transitory, computer-readable medium having computer-executable instructions stored thereon that, when executed by one or more processors, cause a system to perform a plurality of operations for performing a data storage operation on a virtual machine, the plurality of operations comprising: automatically discovering a plurality of applications executable within a virtual machine; for each discovered application, injecting a data agent into the virtual machine that corresponds to the discovered application, wherein the injected data agent is configured to perform an application-specific backup job for the corresponding application; instructing each data agent injected into the virtual machine to perform an application-specific backup job, wherein the application-specific backup job comprises creating a snapshot copy of the corresponding application; and, creating a backup copy of the virtual machine by associating each snapshot copy of each discovered application with the backup copy of the virtual machine.

17.  The non-transitory, computer-readable medium system of claim 16, wherein creating the backup copy of the virtual machine comprises performing a snapshot operation of the virtual machine to create a snapshot copy of the virtual machine, and wherein the snapshot copy of the virtual machine is a point-in-time copy that reflects locations of blocks of data stored in a data storage device.

18.  The non-transitory, computer-readable medium system of claim 16, 

19.  The non-transitory, computer-readable medium system of claim 16, wherein the plurality of operations further comprises: generating an index that includes data imaged by the snapshot copies of the discovered applications; and mapping the generated index to an index of the backup copy of the virtual machine.

20.  The non-transitory, computer-readable medium system of claim 16, automatically discovering the plurality of applications executable within the virtual machine comprises accessing a registry of the virtual machine to identify the plurality of applications.

21.  The non-transitory, computer-readable medium system of claim 16, wherein an injected data agent of a discovered application quiesces the discovered application into an application-consistent state prior to creating a snapshot copy of the discovered application.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,949,308. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of current application are anticipated by claims of the patent ‘308.
App. No. 17/173,077
U.S. Patent No. 10,949,308
9. A method for performing a data storage operation on a virtual machine, the method comprising: automatically discovering a plurality of applications executable within a virtual machine; for each discovered application, injecting a data agent into the virtual machine that corresponds to the discovered application, wherein the injected data agent is configured to perform an application-specific backup job for the corresponding application; instructing each data agent injected into the virtual machine to perform an application-specific backup job, wherein the application-specific backup job comprises creating a snapshot copy of the corresponding application; and, creating a backup copy of the virtual machine by associating each snapshot copy of each discovered application with the backup copy of the virtual machine.

13. The method of claim 9, automatically discovering the plurality of applications executable within the virtual machine comprises accessing a registry of the virtual machine to identify the plurality of applications.







14. The method of claim 9, wherein an injected data agent of a discovered application quiesces the discovered application into an application-consistent state prior to creating a snapshot copy of the discovered application.

















15. The method of claim 9, wherein automatically discovering the plurality of applications executable by the virtual machine include automatically 


10. The method of claim 9, wherein creating the backup copy of the virtual machine comprises performing a snapshot operation of the virtual machine to create a snapshot copy of the virtual machine, and wherein the snapshot copy of the virtual machine is a point-in-time copy that reflects locations of blocks of data stored in a data storage device.



11. The method of claim 9, wherein creating the backup copy of the virtual machine comprises performing a streaming backup operation of the virtual machine to store a secondary copy of the 

12. The method of claim 9, wherein the plurality of operations further comprises: generating an index that includes data imaged by the snapshot copies of the discovered applications; and mapping the generated index to an index of the backup copy of the virtual machine.
A method of performing a data storage operation on a virtual machine, the method comprising: associating a virtual machine with a subclient, wherein the subclient is a logical grouping of data within the virtual machine, and wherein the virtual machine executes on a host computing device comprising one or more hardware processors, computer memory, and a hypervisor; by a first data agent that is associated with the host computing device, automatically discovering a plurality of applications running on the virtual machine, wherein automatically discovering the plurality of applications running on the virtual machine includes remotely connecting to the virtual machine via the subclient and accessing a registry of the virtual machine to identify each application of the plurality of applications running on the virtual machine; injecting into the virtual machine, by the first data agent, a second data agent corresponding to each discovered application, wherein each second data agent is specific to the respective discovered application, and wherein each second data agent is distinct from the first data agent; by the first data agent, initiating a first backup job of the virtual machine, which comprises causing each second data agent to perform a respective application-specific backup job;  by each second data agent having a corresponding application of the plurality of applications, performing the respective application-specific backup job by: quiescing the corresponding application to configure application data of the corresponding application into an application consistent state, and performing a software snapshot operation on the corresponding application within the virtual machine to create a software snapshot copy of the corresponding application that is application consistent, and thereafter completing the respective application-specific backup job, wherein each software snapshot copy corresponds to a single, corresponding application of the plurality of 
applications; and by the first data agent, completing the first backup job of the virtual machine by creating a backup copy of the virtual machine, that associates each software snapshot copy of each application in the virtual machine with the backup copy of the virtual machine. 

3. The method of claim 1, wherein automatically discovering the plurality of applications running on the virtual machine include automatically 

4. The method of claim 1, wherein creating the backup copy of the virtual machine, after the respective application-specific backup jobs complete, includes performing a snapshot operation of the virtual machine to create a snapshot copy of the virtual machine, and wherein the snapshot copy of the virtual machine is a point-in-time copy that reflects locations of blocks of data stored in a data storage device. 

5. The method of claim 1, wherein creating the backup copy of the virtual machine, after the respective application-specific backup jobs complete, includes performing a streaming backup operation of the virtual machine to store a 

6. The method of claim 1, further comprising: generating an index that includes data imaged by the software snapshot copies of the discovered plurality of applications; and mapping the generated index to an index of the backup copy of the virtual machine.

.

Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robinson et al. (US 9,465,697) teaches a system for performing application-specific backup using snapshots.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138